Citation Nr: 1626012	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-27 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for coronary artery disease from December 5, 2007 to March 8, 2012.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Navy from June 1967 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a September 2009 rating decision, the RO denied service connection for COPD.  

In an August 2012 rating decision, the RO granted service connection for coronary artery disease (CAD), after a subsequent series of rating actions, the Veteran's CAD was ultimately evaluated as 10 percent disabling from December 5, 2007 to March 8, 2012, and 100 percent disabling from March 8, 2012 to present. As this is the highest rating that can be assigned, the appeal for the period beginning on March 8, 2012, is deemed satisfied, and only the period prior to March 8, 2012, is still on appeal.   

In October 2014 the Board remanded the matter to the AOJ for further evidentiary development, the Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of COPD, the  Board finds that the opinion provided is inadequate. First, the examiner merely concludes that COPD is not on the presumptive service connection list for herbicide.  The Board notes that COPD is not among the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, a Veteran is not precluded from establishing service connection with proof of direct etiology, thus, an opinion addressing whether the Veteran's COPD is related to herbicide exposure is still required, despite COPD not being on the presumptive list.  See Combee v. Brown, 34 F.3d 1039, 1044   (Fed. Cir. 1994).  Second, the examiner does not address the evidence requested to be considered by the Board in the remand, e.g. statement in support by Veteran's friend detailing his exposure to asbestos and the article regarding Agent Orange and COPD.  

As to the Veteran's heart disability, remand is necessary because although the Veteran was requested to identify any private medical evidence in support of his claim, no request for outstanding VA treatment records was made.  Importantly it appears upon review of the claims file that VA treatment records have been requested over the course of the appeal but only for discrete time periods.  After examining the VA treatment records in the file, the Board finds that there are outstanding VA treatment records for the period from December 2007 to March 2012 which may have a bearing on the severity of the Veteran's heart disability.  Thus, before adjudication of the appropriate rating for the Veteran's heart disability can proceed the Board is obligated to collect these VA treatment records.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran and the Veteran's representative's address are correct and up-to-date.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities, particularly for the period from December 2007 to March 2012.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Mountain Home VAMC/Johnson City VAMC and all associated outpatient center and clinics from December 2007 to March 2012.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report. 

TAKE A DETAILED HISTORY FROM THE VETERAN REGARDING THE ONSET OF HIS COPD.

After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that COPD was incurred or aggravated by his active duty.  

The VA examiner should comment on the fact that the Veteran's was (1) exposed to herbicide in service, (2) the Veteran's lay testimony concerning his exposure to dust while firing the ship cannons and asbestos onboard the ship and what the Veteran described as asbestos gloves, and (3) the Veteran's buddy statement which corroborates his statements on the dust caused by firing the ship cannons and the asbestos on the ship.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




